Excep-
tions to directed verdict in favor of defendant. It is well settled that in considering exceptions to the direction of a verdict the only question is whether the jury would have been warranted by the evidence to find a verdict contrary to the one ordered. If a verdict to the contrary could not be sustained it is the duty of the presiding Justice to direct the verdict. If such a verdict would be sustainable the issue of fact should be submitted to the jury. Royal v. Bar Harbor & Union River Power Company, 114 Maine, 220.
A careful examination of the record fails to discover evidence of the negligence of the defendant, and upon the same record a verdict in favor of the plaintiff could not be sustained. Exceptions overruled.